 530DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Evening News Publishing Company and NorthJersey Newspaper Guild,Local 173,The NewspaperGuild,AFL-CIO-CLC. Cases 22-CA-4436 and22-CA-4529April 24, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn January 4, 1972, Trial Examiner Frederick U.Reel issued the attached Decision in this proceeding.Thereafter,Respondent filed exceptions and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief ' and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Trial Examiner and hereby orders thatRespondent, The Evening News Publishing Compa-ny, Newark, New Jersey, its officers, agents, succes-sors, and assigns, shall take the action set forth in theTrial Examiner's recommended Order.'The Employers requestfor oral argumentis hereby denied because therecord and brief adequately present theissuesand the positions of the parties.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICKU. REEL. Trial Examiner: This proceeding,'heard at Newark, New Jersey, on October 13 and 14, andNovember 4 and 8, 1971, and at Washington, D.C., onNovember 19, 1971, pursuant to charges filed April 23, May19, and July 9, 1971, and a complaint issued September 8,1971,presentedquestionswhether Respondent, hereincalled the Company, violatedSection 8(a)(3) and (1) of theAct by withholdingvacationpayments from employees be-cause they participatedin a strike,and violated Section8(a)(5) and(1) of the Act in two major respects: (a) byrefusing in the course of bargaining negotiationswith theCharging Party, herein called the Guild, to furnish it with1The captionof the proceeding has been amended toreflect a correctionin the name of theCharging Partythe data as to the Company's financial condition on whichthe Company was relying; and (b) by changing certain al-leged conditions of employment without affording theGuild an opportunity to bargain with respect thereto. Afterthe close of the hearing, however, upon representations bythe Charging Party that the first two issues had been amica-bly disclosed of or had otherwise become moot, GeneralCounsel moved to withdraw the allegations of the complaintpertaining thereto. This motion was granted, and this Deci-sion deals only with the last issue listed above.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed byGeneral Counsel and by the Company, I make the follow-ing:FINDINGS OF FACTITHEBUSINESS OFTHE COMPANY AND THELABOR ORGANIZATION INVOLVEDRespondent, a New Jersey corporation engaged at New-ark in publishing a newspaper,subscribes to various inter-state news services,advertises nationally sold products, hasannual gross revenue in excess of $200,000,and is an em-pplo er engaged in commerce within the meaning of Section2(6) and (7)of the Act. The Guild is a labor organizationwithin the meaning of Section 2(5) of the Act.IITHEUNFAIR LABOR PRACTICEFew propositions are better established than that anemployer whose employees have selected a collective-bar-gaining representative may not change their terms or condi-tions of employment without giving that representativenotice and an opportunity to bargain over the proposedchange. In the instant case, the Guild won an election onFebruary 19, 1971, and was certified as the bargaining rep-resentative of the Company's editorial news departmentemployees on March 1. General Counsel alleges that amongthe conditions of employment of the employees who select-ed the Guild as their representative were arrangements un-derwhich they regularly received expense money forexpenses not incurred and overtime payments for hours notworked, and that the Company `unilaterally" deprivedthem of these benefits without notice to, or bargaining with,the Guild. To this the Company interposes a senes of defen-ses, contending (1) that the Company changed the expenseand overtime practices because of economic pressures; (2)that the Company bargained with the Guild about thechanges; (3) that the alleged "conditions of employment"were so contrary to sound public policy that the Boardshould not find, and at the very least should not issue aremedy for, the alleged violations; and (4) that the changesin those conditions were made prior to the dates specifiedby General Counsel, so as to create a fatal variance betweenpleading and proof.A. The Conditions of Employment1.Expense accountsGeneral Counsel established through the testimony ofseveral witnesses that it was common practice at the Com-pany over a number of years to consider "expense accountmoney" as part of salary and to claim it every week al-though both management and the employee were awarethat such expenses had not been incurred. Richard Bark-horn testified that, when he, as state editor from 1958 to196 NLRB No. 83 THE EVENING NEWS PUBLISHING CO.1961 and as suburban editor from 1961 to 1966, interviewedand hired prospective employees, they would frequentlycomplain that the basic salary he offered them "was some-what lower than most basic salaries in the industry aroundhere."Barkhorn would then assure them that in additionto that low salary they"would get a generous expense ac-count,"which"worked out to a level of about fifteen ortwenty dollars more than you would expect them to be ableto justify."The following further pertinent excerpts fromBarkhom's testimony round out the picture:TRIAL EXAMINER- Mr. Barkhorn, I'm not sure I under-stand either.Did you give these new employees as you hired thema statementthat they would in addition to their regularsalary get an expense allowance each week of exactlyso much whether they spent it or not? Is that the wayyou put it to them?THE WITNESS.No. In a range that was,as I say, wetried to put it to them politely. We said it would begenerous.If he triedto pin you down and say whatwould my expenses run for this job, I would, if I knewwhat job hewas goingto have and knew what the levelwas in that office, I would say approximately twenty-five dollars, knowing that this was an office in whichhe would not have to travel very far, would not haveto make an awful lot of phone calls, probably couldn'tjustify more than five or six dollars.TRIAL EXAMINER What you did tell them then was thatwhen they had expenses, they would be expected toclaim and would be paid a sum of fifteen to twentydollars more than what the actual expenses were,is thatit?THE WITNESS: Yes.On cross-examination Barkhorn again emphasized that theexpense allowance was a basic part of the wage structure.He testified:Q. Let's find out what your testimony was. I thinkyou testified that on the expense account when youinterviewed a person, did they inquire of you whetherthey would be allowed expenses, or did you take theinitiative in that respect?A. Generally, as I say, when the salary figure wasoffered they expressed disappointment that it was solow, and I responded, the exact way they respondedmight be in the form of a question, well, is there anyother money involved or they might say, gee, that sawfully low. Anyway I would respond with this setexplanation about expenses and overtime available.Asked on cross-examinationas to whether the editor of thenewspaper was aware of the practice,Barkhorn testified:THE WITNESS:In other discussions about our generalwage policy which we had periodically, the question ofthe spread in expenses and the guaranteed overtimewas fairly freely discussed between the editor and me.TRIAL EXAMINER: Are you telling us by that that heknew that you were offering these fellows the opportu-nity to claimmore expensesthan they actually incur-red?THE WITNESS:He knew there were expenses higherthan could be fully justified and that the overtime wasbeing assigned liberally.Q. You say he knew.tknow whether the witness fin-ished.TRIAL EXAMINER. Go ahead.THE WITNESS. Well, as I say, these discussions usuallytook the form of one of us-when I say one of us, weare four or five people who at one time or another531worked at that same level. Some times we'd get togeth-er. Some times one of us would go in by himself. Andwe regularly proposed that the basic salary level at theNews be increased substantially and the excuse for italways was, then we can wipe out this overtime andexpense dubiousness.Asked on cross-examination about his own experience asan employee, Barkhorn replied that for the first week heworked after he was hired in 1946 he-turned in an expense account for what I had, in fact,spent that week which was, I think, a dollar and aquarter and the office manager handed it back to meand said, what are you trying to do, wreck the system.Q. So how much did you put in for?A. So I put in-well, in those days-this is twenty-five years ago. I said, well, how much should it be. Andhe said, Oh, somewhere near ten dollars. So I probablyput in for eight fifty that week and got it up to ten ortwelve within a month.Barkhorn's general testimony (and he hired from 30 to 40people) was confirmed by the experience of other employeeswho were called as witnesses. Joseph Rosenberg testifiedthat when he was hired in 1958 the man who hired him,Suburban Editor Robert Mason, told him his salary wouldbe $85 a week and that "there would be added expenses"of "about twenty-five dollars a week." Rosenberg was nottold how he was to claim the expenses, and testified that thefirst week when he turned in his expense statement to officemanager Swanson (now state editor) "it was for around fivedollars." Rosenberg's testimony continues:Q. And to whom did you submit it?A. To Mr.Swanson.Q. And what, if anything, did he say?A. He looked at it, sort of chuckled and gave it backto me and said, make it for twenty-five dollars.Q. And what did you do?A. I did that.Q. Did you continue to submit expense statementswhile you were at the Elizabeth office?A. Yes, continually, each week they were done.Q. And in what amount?A. Ranging in the area of twenty-five dollars.Q. You say ranging, could you give us a specificexample, what you mean by ranging?A. Well, we were told to vary the amount occasional-1 , so it ranged maybe twenty-four fifty to twenty-fivefifty, or thereabouts.Rosenberg testified that he continued to claim expenses inthis amount at various jobs until he transferred to the New-ark city room where he worked under the city editor, HarryAnderson, and later the financial editor, Edward Anderson.To quote Rosenberg:A. In the city room I discovered that twenty-fivedollars was on the short side of expenses and over theyear, as the year went on, I slowly raised it to thirty-fivea week.Q. How much of that thirty-five a week were actualexpenses?A. At this point practically none.Q. To whom did you submit the expense claim?A. Ed Andersonagain,weekly.Q. Did he approve it?A. Yes, he did.Q. In Ed Anderson's job, would he be aware of whatyou are actually-what your actual expenses were inyour job?A. Yes. He knew where I was going and what I wasdoing every day. 532DECISIONSOF NATIONAL LABOR RELATIONS BOARDSimilar testimony was givenby employee Alastair Fraser,who when employed at the Metuchen office normallyclaimed expenses of $75 per week,which was substantiallyin excess of his actual expenses.In April 1967 Fraser re-ceived a$28 raisein weekly salary.He testifiedto the fol-lowing discussion he had at the time with his bureau chief,Richard Haver:A. Initially it was his understanding that we wouldget the raise,in my case a twenty-eight dollar increase,and only actual expenses incurred or overtime worked.But subsequent to that he said he had-in a telephoneconversation he told me he had, quote, almost officialapproval of a project which would restore what wouldhave been a reduction in take-home pay,and he subse-quently handed each of those in his office a slip of copypaper with our name and a basic overtime rate and abasic expense account rate which we were to submitweekly.Q. And you received one of these slips, is that cor-rect?A. I received one.Q. What was on your slip of paper as far as overtimewas concerned?A. Four hours.Q. And what was on the slip as far as expenses wereconcerned?A. Forty-fivedollars.Q. Subsequent to that, didyoumake a claim-TRIAL EXAMINER:Just a minute.Thiswas a sharp re-duction from the expenses you had been claiming, isthat right?THE wrrNEss: Yes, sir, it was a thirty dollar reductionon the expenses I had been claiming.TRIAL EXAMINER-Was itstill in excess of expensesincurred from time to time?THE wirNESS.Yes, it was.Q. How much expenses did you claim after this con-versation with Mr.Haver when he gave you the pieceof paper?A. It stayedprettymuch the same until I pointed outto Mr. Haver, I compared take-home figures on checksand pointed out to him that I had taken a loss with thetwenty-eight dollar-raise in my actual take-home and Iincreased my expenses to aboutsixtydollars.Q. When was this?A. I would say in the fall of 1967.Q. And in that amount of sixty dollars, how much ofthat was for the expenses actually incurred?A. At that point very little of it.Employee Joseph Yeninas testified that in April 1969 heasked his supervisor, Al Beissert,for a raise, but Beissertdeclined.Yeninas' testimony continued:So I waspretty mad about the whole thing and sowhen Friday came,talking to a couple of friends ofmine,disgusted with the whole thing,on my expenseaccount sheet I am going to put in lieu of raise fifteendollars.So after Mr.Beissertchecked thegreen expense sheetand he gave them back to Mr. Denny, who handles ourexpense and pay records, he just keeps a note of whatyour expenses were and the overtime,and I said whatdid Alput after what I had in lieu of raise, and heerased the in lieu of raise and the fifteendollars and heQ. Now, the seven fifty, did you continue to claim itevery week after that?A. Yes.Q. When you submitted your claim each week afterthat, did you submit it toMr. Beissert?A. Yes.Q. Did he approve it?A. Yes.Q. Is Mr.Beissertstillwith the paper?A. Yes.Q. You testified you had an arrangement for Sat-urday expense that you would put on there, on yourclaim. Did you actually work on those Saturdays?A. No. Maybe out of a year maybe I may work abouttwo or three Saturdays.Employee Harold Crystal also testified to an arrangementhe hadwith AlBeissert.Crystalin 1959 asked Beissert fora raise, and the latter told him "it was impossible to get onefor me at that time but to go ahead and add some time onmy overtime and/or addsomeadditionalmonies to myexpense account." Crystal, like the employees whose testi-mony is detailed above,turned in expense claims each weeksubstantially in excess of expenses actually incurred,2 a factwell known to supervisors who approved his claims. Tosimilar effect is the testimony of employee Jeffrey Grambs,who was hired by Barkhorn in 1963, employed at the Mont-clair office under Bureau Chief KennethBrief,and movedto Orange, headed by William McTernan in 1964, and ineach instance was told that his expense account each weekwas expected to be substantiallyin excessof his actual expen-ses.Finally, the testimony of employee Bernard Mitch-ell described his early experience with expense accounts asfollows:A. The firstexpense account I made as a reporterwas $5.85.Q. And, what if anything happened when you madethis claim?A. It was rejected by the city editor, Henry Coit.Q. And why did he re ect it.A. Well, he said-well, he didn't say; I got it backfrom Jack Scully that the boss said that I can't ruin itfor everybody else there and that I have to have expen-ses that have to total at least $20.00. So, he tore it upand had me make up one for $20.85.Q. And did you re-submit that expense claim?A. Yes, sir.Q. In what amount?A. $20.85, I believe.9. Subsequent to that, did you submitexpenseclaims?A. Yes, sir.Q. In what amounts?A. Varying amounts, always including the guaranteeof extra expenses to compensate for salary, as de-scribed by Jack Scully on behalf of Henry Coit.Q. Could you give us the amounts?A. Well, $15.00 a week is what it amounted to.Q. Of that $15.00 approximately how much of thatwas actual?TRIAL EXAMINER: As I understand what you're saying,Mr. Mitchell, it was always $15.00 above the actualexpensesapproximately?THE WITNESS: Approximately, yeah.f ut Saturday expenses,seven fifty.So that that time ongot myself a seven dollars and fifty cents raise, alongwith my three dollars and seventy-five cents whichwas claiming.2 The weeklyexcess ranged from$20 to$25 in hisearly days of employ-ment, but had reached to over$50 bythe time of the events here in question. THE EVENING NEWS PUBLISHING CO.5332. Payment for overtime not workedExcept forBarkhorn the same witnesseswho testified asto the expense accounts also testifiedto arrangements underwhich they regularly received overtime payments for hoursthey did not work. Thus, to return to Rosenberg's testimo-ny:Q. I direct your attention to late 1959 or early 1960.Did you haveoccasionat that time to requesta raise?A. Yes, I did.Q. To whom did you speak about the raise?A. At that time Mr. Swanson was replaced by Em-mett Nathan, who was then bureau chief. And I askedhim for a raise. My year had been up. I thought Ideserved one.Q. What, if anything, did Mr. Nathan say?A. He apparently triedto get a raiseand told me thatitwasn't available, that instead I should put in a coupleof hours extra of overtimein lieu of a raisesince it wasnot available to me.Q. And after this, did you put in for a couple of hoursovertime?A. Yes, I did.Q. When you say you put in for a couple of hoursovertime, suppose you actually worked four hoursovertime during a week, how much overtime would youput in for that week?A. I would then put in six orseven.Again, it wasvaried.Rosenbergtestifiedthat fromtimeto time he received sim-ilar "raises" in the formof increased"overtime" for hoursnot worked, and finally by the time he became head of theElizabeth office he was paid for 8 hours each week that hedid not work. His testimonyconcerningthe overtime pay-ments establishesthat the practice was widespread:Q. Was there any reason why you would put in foreight hours?A. I had discussed it with the suburban editor then,who was Walter O'Toole, and I pointed out that Iwould be bound to the desk for the regular office hours,that ifI lost the overtimeIwould in effect take a paycut, so he suggestedthe eight hours I had been puttingin I continue.TRIAL EXAMINER: When you sayputting in,you meanputting in on your report not putting in at work?THE WITNESS That's right.TRIAL EXAMINER: You did not work eight hours ofovertime?THE WITNESS: That's r1 t.Q. Is Mr. O'Toole still with the Newark News?A. Yes.Q. In what capacity?A. He is still suburban editor.Q. Now, you were the bureau chief in the ElizabethBureau, is that correct?A. That's correct.Q. During thattime,did you have any discussionswith Mr. O'Toole concerningraises foremployees inthat bureau?A. Yes. There are people there whose anniversarydate, that is, the year had gone by since they had lastreceiveda salary increaseand they approached me foradded money.I, in turn,passedthe request on to Mr.O'Toole. Again, he tried to get more money for themand told me that itwas impossible for him to do it andsuggestedthat these qualified people be given addedovertime.Q. What do you mean by added overtime?A. Add another two or three hours to their regularovertime in lieu of a pay increase.Q. Did you follow these instructions of Mr. O'Toole?A. Yes, I did.Later Rosenberg was transferred to the financial desk inNewark, and again his testimony shows that the paymentfor overtime not worked was part of his regular salary:A. Well,here againI discussed with Harry Andersonand Ed Anderson the fact thatin this assignment therewould be less overtime. I was told there might be fourhours. Harry assured me that there would be no loss inpay and Ed Anderson said to put in eight hours a weekregardlessof how many hours I worked overtime, if itwas below that.Q. Well, did you put in for eight hours overtime eachweek?A. Yes.Q. Whether you worked it or not you put in for eighthours?A. Yes.Q. To whom did you submit your overtime claim.A. To Ed Anderson.Q. Did he approve it?A. Yes, he did.Finally,Rosenberg's testimony is unequivocal that theovertimearrangementswere in lieuof wage increases:TRIALEXAMINERApart from the timing, let's back-track to make sure we haven't got a confused recordhere. These addedincreasesof overtime, were they inresponse to requests that you made for salary increas-es?A. Yes, that's right.TRIAL EXAMINER How many times was it, once, twice?MR YAUCH How many times prior to the time that hewent to-that you came to Elizabeth? Fix a period oftime-so we can fix a period of time.THE WITNESS- I don't recall how often it was.TRIAL EXAMINER: However, each time, no matter howmany times it was, each time you asked for a wageincreaseand told you couldn't get it, Mr. Nathan said,tellyou what I can do, add a couple of hours ofovertime in addition to what you work?THE WITNESS It wasn't just Mr. Nathan. It was differ-ent office heads I worked under.The testimony of Fraser, Yeninas, Crystal, Grambs, andMitchell all supports that of Rosenberg that payments forovertime not worked were a regular part of the weekly in-come of the employees. As previously, noted, Fraser's reg-ular4-hour overtime pay was recognized when theCompany made an abortive attempt in 1967 to eliminate thefiction at a time it gavea wage increase.Yeninas testifiedto a similar experience at the same time. Crystal, as we haveseen,was told that in lieu of a raise he could add someovertime or expense money and he thereafter received from2 to 4 hours pay a week for overtime not worked. Grambstestified that when he becameassistantbureau chief at Or-angehe had the following discussion with Alfred DePoto,the bureau chief:A. As I recall, I asked him when I wasmade assistantbureau chief whether I could geta raise;and I believehe told me that there was not enough money for it atthe moment. I'm not certain really the status of that,but I do remember he told me to put in for four hoursovertime whether or not I had workedit as compensa-tion for the editing job.Q. And did you follow those instructions and put in? 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. Yes sir.Q. You sayfour hours overtime is what you put infor?A. Fourhours, as compensation for being assistantbureau chief.Q. And,the four hours you put in,would that be forovertime you actually worked?A. No, thiswas for overtime not worked.Q. Supposeyou hadworked four hours overtimeduring the week,how much overtime wouldyou put infor?A. Eight hours.Q. And towhom would you submit your claim forovertime?A. To AlfredF. DePoto.Q. Anddid he approve it?A. Yes.Q.Would Mr.DePoto be in a position to knowwhether you actually worked that overtime or not?A. Yes,because we discussed it.DePoto,called as a witnessby the Company,denied makingsuch an arrangement.IcreditGrambs'testimony, andnote that DePoto himselfapparentlyreceived a guaranteedpayment of a certain number of hours of overtime when hewrote a special column on which he might or might notwork the number of hours in question.'is arrangementwas not too dissimilar fromthat ofBernard Mitchell, whoran the Newton bureau from his home "and won-an agree-ment from the state desk to originally get three hours ofguaranteed overtime as compensationfor the office in thehouse."Mitchell further testified to a later arrange-ment with his bureau chief John Rae under which to quoteMitchell:A.... I was guaranteed four hours overtime; and ifIworked six hours overtime,actually work six hours,that's all I got;but ifI onlyworked two hours, I couldput in for four;if I worked none,I could put in for four.Q. Alwaysput in at least four hours?.A. I always got at least four.Q. And,the bureau chief,was hethe one who hadto approve this overtime?A. -Hehad to initial approval on it, yes, sir.On one occasion when Mitchell was absent all week becauseof a death in the family he was still paid for four hours of"overtime."B. Company KnowledgeThe evidence detailed above establishes not only that asubstantial number of employees regularly received as partof theirearnings"expense" money forexpensesnot incur-red and "overtime" payments for hours not worked, butalso that these practices were known to, acquiesced in, andin some instances even initiated by, management represent-atives.Although the Companychanged hands inMay 1970,many of the supervisory personnel who knew of these ar-rangements for compensation continued in their former ca-pacities.Moreover, l credit the testimony of Mitchell andFraser that at a meeting in late October or November 1970,the practice as to overtime and expenses was specifically3DePoto was the only direct supervisor of employees whom theCompanycalled as a witness,although several other supervisorswhom General Coun-sel witnesses identified as approving,or initiating expenseor overtime pay-ments are still in theCompany's employ(e.g, Swanson,O'Toole, HarryAnderson,Haver).As noted,even DePoto's testimonydid not fullysupportthe Company.It is fair to infer from the failure of theCompanyto call theseother supervisors that their testimony would have been adverseto the Com-pany.SeeN LR B. v Wallick,198 F 2d477, 483 (C.A. 3, 1952);note, 5A.L.R. 2d 893, 896, 907-908, 909-911.called to the attention of Bruce Mair, the new president ofthe Company, who at that time referred to it as "degrading"or "demeanmg." Mair, called as a witness, denied that hehad been apprised of the practice at the meeting in questionor indeed at any time prior to March 1971. As just noted,I do not credit his denial, and can only account for it by thefact that he had many, and perhaps more important, matterson his mind. In any event even if Mair was personallyunaware of the situation (and I find he was not), the Compa-ny is chargeable with the knowledge possessed by its super-visors.C. The Change in the PracticeIn March 1971 the Company instituted certain changesin its procedures, requiring that thereafter overtime be spe-cifically authorized in advance and approved, and that ex-pense reports be accurate, detailed, and documented. Theimmediate effect of these changes was to eliminate theovertime and expense practices described above, underwhich employees derived substantial sums each week forovertime not worked and expenses not incurred. The officialactions of the Company are contained in memoranda datedMarch 5, effective March 8, as to overtime, and March 17,effectiveMarch 22, as to expenses. Earlier word of thechanges apparently reached the affected employees, for asearly as March 10, well before the changes were actuallyreflected in their paychecks, a number of employees com-plained of the losses to EdnaBerger, the representative ofthe newly certified Guild. She in turn on March 10 or 11telephoned the company president, Bruce Mair, to discussthematter, explaining to him that these "expenses" and"overtime" payments had been part of the employees' reg-ular wages.Mair told her that he would have his labornegotiator,David Winkworth, call her to arrange for ameeting. To quote Mair's testimony:And she, at this time, asked for a meeting; and I toldher that Mr. Winkworth was my contract negotiatorand suggested that if she desired I would have Mr.Winkworth call her and have a meeting but that I sawno course to pursue but the course I was pursuing andIhad to go ahead with it.*The reason I said I would ask Mr. Winkworth to callher was because it was a wayto terminatethe conversa-tion sinceIhad said what I had to say and had noexpectation to solve it anyway, or to reverse my coursewhich shewas askingme to do.11Iwasn't in the position to do this. I had told her this,and when she asked for a meeting, I found this toconveniently to terminate the conversation by tellingher that I would ask Mr. Winkworth to call her; andthat was the end of the conversation.Mair also testifiedthat he then told Winkworth to take theposition with Mrs. Berger that Mair "could not and wouldnot alter m^ plans as far as overtime and expenses wereconcerned.'Winkworth and Mrs. Berger met on March 15. Theirtestimony as to what transpired is in substantial agreement.She reiterated that the employees had been enjoying theseemoluments "for a very, very long time," and asked him "toplease restore the cuts, make the people whole until suchtime as we negotiated a contract at which point all thesematters would be resolved." Winkworth asked for a list of THE EVENING NEWS PUBLISHING CO.the affected employees, which Mrs. Berger agreed to sup ly.On March 22,Mrs. Bergergave the Company a partiallistcontaining not only the names of the employees and theovertime fosses they had suffered, but also the names of thesupervisors who had allegedly approved the arrangementunder which the employees had theretofore been employed.Mair then obtained reports from the named supervisors, butonly one of them admitted paying one man for overtime notworked, although another stated that the employees wereaware "that so longas expenseand overtime remained with-in reasonable bounds, no questions would be raised by me."The other supervisors denied promising the overtime asclaimed in Mrs.Berger's Iist.4On April 6, Mrs. Berger met with Mair and again urgedhim to restore the pay cuts, as she viewed them, pendingnegotiation of a contract, but he responded by emphasizingthe economic difficulties the paper was in. Mair agreed togive her an answer the next day at a regular negotiatingsession which had been scheduled. That afternoon Mrs.Berger submitted at Mair's request a further list of affectedemployees, this time including "expense"losses as well as"overtime"losses.The next day the Company broughtMair's answer: he would give the employees a '1-per centraise(but not to exceed $10 per week) to compensate themfor lossesthey may have suffered because (as Mair saw it)of curtailments of overtime and "tightening up" on expen-ses, in returnfor which the Guild was to drop its demandfor a union-security clause. The Guild rejected the sugges-tion, and this litigation ensued.D. Concluding FindingsThe heavy preponderance of the evidence establishes,and I find, that a number of employees in the bargainingunit regularly received as part of their weekly pay "expensemoney forexpensesnot incurred and "overtime" pay forhours not worked. I further find, in accordance with theevidence, that these payments frequently originated in lieuof wage increases or to furnish additional compensation forwhat would otherwise have been an abnormally low startingsalary. To be sure, the details of the amounts varied fromemployee to employee, and it may be that not every employ-ee had some special arrangement of this type. I find, howev-er, that the practice was sufficiently widespread so that itmust be considered a condition of employment affecting asubstantial part, if not all, of the employees in the bargain-ing unit.'I find further that the Company was aware of this prac-tice, in that its supervisory employees participated in it fromthe outset, and that the new owners, who took over thepaper in May 1970, were chargeable with this knowledge byMarch 1971, particularly as the matter had been broughtdirectly to Mair's attentionthe preceding fall.I find further that the Company abrogated these condi-tions of employment without notice to or bargaining withthe statutory bargaining representative. The Company4 Only one of these supervisors, DePoto, was called to testify. See In 3supra.3The absence of precise proof as to the number and amounts involved isnot fatal to General Counsel's case. Issues of that sort may be left to subse-quent compliance negotiations and, if necessary, to formal proceedings. N LR B v Kartarik,227 F.2d 190, 192-193 (C A 8) See cases involving discrim-ination against a named employee "and others similarly situated," such asN.L.R.B. v. Gaynor News Co.,197 F 2d 719, 721 (C A. 2), affd. 347 U.S. 17,34, In 30. Cf.Palmer v. Connecticut Railway & Lighting Co.,311 U.S. 544,561,Story Parchment Co v. Peterson Parchment Paper Co.,282 U.S. 555, 562,Bigelow v. RKO Radio Pictures,329 U.S. 251, 265-266.535points out that Mair and Winkworth met with Mrs. Bergerbefore the new policies actually affected any paychecks. ButMair's own testimony shows that his mind was closed on thesubject, that he used a promised meeting with Winkworthonly as a sop to get rid of an unwelcome conversation, andthat he not only had no intention of bargaining in good faithon the matter, but expressly so instructed Winkworth. It isnot a discharge of the statutory obligation to go through themotions of bargaining after a final determination has beenarrived at unilaterally.Stark Ceramics, Inc. v. N.L.R.B.,375F.2d 202, 206 (C.A. 6). Moreover, insofar as the Companyinsiststhat it instituted the changes in an effort to curtailoperatinglossesand to improve its bad financial condition,the short answer is that the Company's good faith and eco-nomical motivation furnish no defenses to unlawful unilat-eral action.N.L.R.B. v. Katz,369 U.S. 736, 742-743.6 Anemployer, whatever his financial straits and economic moti-vation, cannot institute a wage cut without bargaining withthe statutory representative. Indeed, an employer who hasbeen contemplating a wage cut before the employees havea statutory representative cannot, after they have selected arepresentative, implement such a change without bargain-ing.The Companyargues initsbrief that there were somany differentarrangementsit could not have bargainedmeaningfully as to each one. But it could have and shouldhave retained thestatus quountil it bargained over changeswhich might have led tosome generalsubstitute or possiblyeven to complete abrogationafter good faith bargaining.The Company urges that the expenses and overtime ar-ranements were "thievery," "phony," "a conspiracy," "ille-gal,or so offensive to morality that there was no duty tobargain about them and the Board should not prescribe aremedy for their abrogation. Common judgment may con-cur with the remarks attributed to Mair that the presenta-tion of an inflated expense account is "demeaning" or"degrading." Still, I doubt whetherit isfor the Board to passa moral judgment on a practice joined in by employer repre-sentatives as well as by the employees. If we are to embarkon a discussion of morals, is it a higher morality to fixstarting wages so low that one can attract employees onlyby offering them the opportunity to pad expense accounts,or to permit an employer suddenly to pocket a raise he hadpreviously given in the guise of guaranteed overtime? As tomorals, I think the Board must leave the parties where theyplaced themselves. A closer question may be raised withrespect to the failure of the parties to report the "expense"surplusesas income.As was held in a somewhat relatedcontext, we function here in the public interest to redressunfair labor practices, and can leave to the tax authoritiesredress for any transgressions in their area.Liberty ScrapMaterials, Inc.,152 NLRB 480, 485, enfd. 64 LRRM 2686(C.A. 6). The situation here differs substantially from thatinSouthern Steamship Company v. N.L.R.B.,316 U.S. 31, 46,where the Court by a narrow majority held that a strike onboard a vessel away from home port did not enjoy statutoryprotection under the National Labor Relations Act becauseit violated the mutiny provisions of the Criminal Code. Inthe instant case the payments were lawfully made and werepart of the employeeswages.There is no more reason inthis case than in any other to inquire whether the employeehas paid his taxes before deciding to reimburse him forwages unlawfully withheld. Even assuming that the employ-ees erroneously did not regard the payments as wages fortax purposes, their error in this regard would not changeeither the character of the payments or the violation of theAct inherent in their employer's discontinuance of these6 The cases involving the shutting downof a business, on which the Com-panyrelies, are inapposite. 536DECISIONSOF NATIONAL LABOR RELATIONS BOARDpayments without bargaining with the Guild over the mat-ter.Finally, the Company argues that the evidence shows thatthe cuts in overtime and expenses were made before thedates alleged in the complaint and the bill of particulars,which specified the dates of the memoranda dealing withthose subjects. The Company further states that the memo-randa in question merely set forth sound business practiceand do not attempt to abrogate any specific "deals" con-cerning "phoney or guaranteed overtime and/or expenses."The record warrants the conclusion, however, that the mem-oranda in question merely set forth detailed procedures foraccomplishing formally what had already been determinedupon and indeed communicated to the employees: namely,that prior arrangements for paying part of their regularweekly wages were being eliminated by company fiat. Thatis the unfair labor practice with which this litigation wasconcerned, a fact which has been clear from the opening ofthe hearing. Any variance between pleading and proof isnonprejudicial.CONCLUSIONS OF LAWThe Company by changing, without notice to, or good-faith bargaining with, the Guild, the practices under whichemployees received as part of their weekly earnings moneyfor expenses not incurred or for overtime not worked en-gaged in an unfair labor practice affecting commerce withinthe meaning of Section 8(ax5) and (1) and Section 2(6) and(7) of the Act.THE REMEDYIshall recommend an order directing the Company tocease and desist from its unfair labor practices, and, affirm-atively, to reimburse the employees, with interest, for sumslostdue to the unilateral changes in expense" and"overtime" practices, up to May 26, 1971, the date the em-ployees went on strike, at which point, all parties agree, anyliability terminated.Interestshall be computed under theformula ofIsis Plumbing & Heating Co.,1p38NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDER7The Respondent, The Evening News Publishing Compa-ny, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Changing any terms or conditions of employmentwithout notice to, and bargaining in good faith with, NorthJersey Newspaper Guild, Local 173,gthe Newspaper Guild,AFL-CIO-CLC, as representative of Respondent's em-ployees in the following appropriate unit:All employees in the Respondent's editorial-news de-partment at its locations in Newark, New Jersey andsuburban New Jersey, including employees employedat the Respondent's Morristown, Elizabeth, Metuchen,Belmar andTrenton bureaus,newseditor, art depart-ment employees, home and family department employ-ees, sportsdepartment employees, copy boys, wireroom attendants, editorial auditors, reporter-trainees,proof sorters and file room employees, excluding em-ployees employed in all other departments, reception-ists,professional employees, editorial page editor,managerial employees, guards and supervisors as de-fined in the Act.(b) In any like or related manner interfering with theefforts of the above-named Union to represent the employ-ees in the above-described unit.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a) Reimburse employees in the above-described unit, inthe manner described in The Remedy section of the TrialExaminer's Decision, for sums lost as a result of the cessa-tion in March 1971 of prior practices relating to paymentsfor expenses not incurred and overtime not worked.(b) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports,as well asall other records neces-sary to analyze and compute the amount of backpay dueunder thetermsof this recommended Order.(c) Post at its plant at Newark, New Jersey, and at itslocations in Morristown, Elizabeth,Belmar,Metuchen, andTrenton, New Jersey, copies of the attached notice marked`Appendix."8 Copies of said notice, on forms provided bythe Regional Director for Region 22, after being duly signedby the Respondent's representative, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted Reasonable steps shall betaken by the Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 22, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.97 In the event no exceptions are filed as provided by Sec. 102 46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions, recommendations,and recommended Order herein shall, asprovided in Sec 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings, conclusions,and order, and all objectionsthereto shall be deemed waived for all purposes.8 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board"shall be changed to read "PostedPursuant to a Judgment of the United StatesCourt of AppealsEnforcing anOrder of the National Labor Relations Board."In the event that this recommended Order is adoptedby theBoard afterexceptions have been filed,this provision shall be modified to read- "Notifythe Regional Director for Region 22, in writing, within 20 days from the dateof this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELAT IONS BOARDAn Agencyof the United States GovernmentWE WILL reimburse employees represented by theNewspaper Guild,Local 173,for the period fromMarch 1971 until May 26,1971, for losses they sus-tained from the discontinuance of arrangements underwhich they had been employed governing expense ac-counts and overtime.WE WILL NOTchange the terms or conditions of em-ployment of employees represented bythe NewspaperGuild,Local 173,without giving the Guild notice andop ortunity to bargain.WEWILLNOT in any like or related manner interferewith the efforts of the Guild to represent them andbargain in their behalf in the unit heretofore certifiedby theBoard which embraces:All employees in the editorial-news department at THE EVENING NEWS PUBLISHING CO.our locations in Newark,New Jersey and subur-ban New Jersey,including employees employed atourMorristown,Elizabeth,Metuchen,Belmarand Trenton bureaus, news editor,art departmentemployees,home and family department employ-ees, sports department employees,copy boys, wireroom attendants,editorial auditors,reporter-train-ees, proof sorters and file room employees,exclud-ing employees employed in all other departments,receptionists,professional employees,editorialpage editor,managerial employees,guard and su-pervisors as defined in the Act.THE EVENING NEWS PUBLISHINGCOMPANYDatedBy537(Employer)(Representative)(Title)This is an official notice and must not be defaced byan one.isnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any question concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office,Federal Building,16th Floor, 970Broad Street,Newark,New Jersey 07102,Telephone 201-645-2100.